


Exhibit 10.54

 

AMENDMENT TO LEASE

 

This Amendment to Lease (the “Amendment”) is dated as of April 12, 2011, for
reference purposes only, and is made between OAW Orleans 1310, LLC, a Delaware
limited liability company (“Landlord”)  as successor to The Realty Associates
Fund III, L.P., a Delaware limited partnership, and Accuray Incorporated, a
California corporation (“Tenant”), with reference to the following facts and
circumstances, which are conclusively agreed between the parties:

 

A.                                   Landlord and Tenant are parties to a lease
dated for reference purposes as of June 30, 2005 (the “Lease”).  Landlord has
succeeded to the interest of The Realty Associates Fund III, L.P., a Delaware
limited partnership, and Tenant has attorned to and accepted OAW Orleans 1310,
LLC, a Delaware limited liability company as the Landlord and owner of the
Property.  All capitalized words having an assigned meaning in the Lease shall
continue to have such meaning in this Amendment unless explicitly modified.

 

B.                                     The Lease demises the real property
located at and commonly known as 1306-1310 Orleans Drive, Sunnyvale, California
(“Premises”), being approximately 50,000 square feet of space.

 

C.                                     The Lease currently expires on December
31, 2011.  Tenant possesses an option to extend the Lease (“Option”) for the
period from January 1, 2012 to December 31, 2015 (the “Option Period”) pursuant
to Exhibit F of the original Lease.

 

D.                                    Landlord and Tenant have discussed the
Option, as well as the market rate for rent during the Option Period.  It is
their mutual intent to recognize that Tenant has exercised the Option and to
document their agreement on a market rental rate for the Option Period.

 

E.                                      Landlord and Tenant have also discussed
and agreed on a further period during which Tenant will lease the Premises
pursuant to the Lease as hereby amended, which will run from January 1, 2016 to
December 31, 2018 (the “Extension Term”).

 

F.                                      In consideration of the foregoing,
Landlord has agreed to modify Tenant’s Base Rent for the remaining period of the
current Lease Term through December 31, 2011, and Landlord and Tenant are
entering into other agreements modifying the Lease terms.

 

G.                                     Accordingly, Landlord and Tenant have
agreed to enter into the following agreements and amendments to the Lease.

 

Now, therefore, in consideration of all of the foregoing facts and
circumstances, and for good and valuable consideration, the receipt of which is
acknowledged by each party, Landlord and Tenant agree as follows:

 

1.                                      Exercise of Option:  Landlord and Tenant
agree that Tenant has exercised the Option in the manner set forth in the Lease,
Exhibit F, and within the time window for exercise specified therein, and
accordingly, that the Term of the Lease was thereby extended for the Option
Period, that is, through December 31, 2015.

 

2.                                      Rent During Option Period:  Landlord and
Tenant agree that the parties have satisfied the requirements of negotiation set
forth in Exhibit F to the original Lease, and as a result, have agreed that the
Base Rent for the Option Period shall be as follows:

 

 

Dates

 

Per SF

 

Monthly

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1/1/2012

 

to

 

12/31/2012

 

$

1.215

 

$

60,750.00

 

 

 

1/1/2013

 

to

 

12/31/2013

 

$

1.251

 

$

62,572.50

 

 

 

1/1/2014

 

to

 

12/31/2014

 

$

1.289

 

$

64,449.68

 

 

 

1/1/2015

 

to

 

12/31/2015

 

$

1.328

 

$

66,383.17

 

 

 

3.                                      Rent Reduction During Remaining Term of
Original Lease:  Base Rent for the remaining current Lease Term shall be as set
forth in the following table:

 

1

--------------------------------------------------------------------------------


 

 

Dates

 

Per SF

 

Monthly

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2/1/2011

 

to

 

3/31/2011

 

$

0.900

 

$

45,000.00

 

 

 

4/1/2011

 

to

 

12/31/2011

 

$

0.000

 

$

0.00

 

 

 

Tenant shall continue to pay Tenant’s Percentage of Operating Expenses during
the period of free Base Rent.

 

4.                                      Extension of Lease:  The Lease Term
following exercise of the Option is hereby extended for an additional three (3)
years (the “Extension Term”) which shall extend from the end of the Option
Period, thus creating an additional term that runs from January 1, 2016 to
December 31, 2018.

 

5.                                      Rent During Extension Term:  Base Rent
during the Extension Term shall be as set forth in the following table:

 

 

Dates

 

Per SF

 

Monthly

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1/1/2016

 

to

 

12/31/2016

 

$

1.367

 

$

68,374.66

 

 

 

1/1/2017

 

to

 

12/31/2017

 

$

1.409

 

$

70,425.90

 

 

 

1/1/2018

 

to

 

12/31/2018

 

$

1.451

 

$

72,538.68

 

 

 

6.                                      Option to Extend Term of Lease Beyond
Extension Term:  In place of the Option to Extend granted in Exhibit F to the
Lease, Section 1, which shall no longer be in effect, Landlord hereby grants to
Tenant one further option to extend the Lease Term for one (1) “Further Extended
Term” of five (5) years, beginning January 1, 2019 and extending to and
including December 31, 2023, under the following terms and conditions:

 

(a)                                  On a date which is prior to the date that
the option period would commence (if exercised) by at least two hundred seventy
(270) days and not more than three hundred sixty (360) days, Landlord shall have
received from Tenant a written notice of the exercise of the option to extend
the Lease for said additional term (an “Exercise Notice”), time being of the
essence. If the Exercise Notice is not so given and received, the Extension
Option shall automatically expire, Tenant shall no longer have the right to give
an Extension Notice and this section shall be of no further force or effect. 
Tenant shall give the Exercise Notice using certified mail return receipt
requested or some other method where the person delivering the package
containing the Exercise Notice obtains a signature of the person accepting the
package containing the Exercise Notice (e.g., by FedEx with the requirement that
the FedEx delivery person obtain a signature from the person accepting the
package).

 

(b)                                 All of the terms and conditions of the Lease
except where specifically modified by this section shall apply.

 

(c)                                  The monthly Base Rent payable during the
option term shall be the Market Rate on the date the option term commences.

 

(d)                                 The term “Market Rate” shall mean the annual
amount per rentable square foot that a willing, comparable renewal tenant would
pay and a willing, comparable landlord of a similar building would accept at
arm’s length for similar space, giving appropriate consideration to the
following matters: (i) annual rental rates per rentable square foot; (ii) the
type of escalation clauses (including, but without limitation, operating
expense, real estate taxes, and CPI) and the extent of liability under the
escalation clauses (i.e., whether determined on a “net lease” basis or by
increases over a particular base year or base dollar amount); (iii) rent
abatement provisions reflecting free rent and/or no rent during the lease term;
(iv) length of lease term; (v) size and location of premises being leased; and
(vi) other generally applicable terms and conditions of tenancy for similar
space; provided, however, Tenant shall not be entitled to any tenant improvement
or refurbishment allowance.  Tenant shall not be entitled to any tenant
improvement or refurbishment allowance, but such fact shall be taken into
account in reducing the effective rent payable by Tenant if such allowances are
otherwise available in the market. In addition, in determining the Market Rate,
the existence of any specialized improvements paid for by Tenant, (including,
without limitation, clean rooms) shall not be taken into consideration.  The
Market Rate may also designate periodic rental increases, a new Base Year and
similar economic adjustments.

 

(e)                                  If Tenant exercises the Extension Option,
Landlord shall determine the Market Rate by using its good faith judgment. 
Landlord shall provide Tenant with written notice of such amount on or before
the date that is ninety (90) days prior to the date that the term of the
Extension Option will commence.  Tenant shall have fifteen (15) days (“Tenant’s
Review Period”) after receipt of Landlord’s notice of the new rental within
which to accept such rental.  In the event Tenant fails to accept in writing
such rental proposal by Landlord, then such proposal shall be deemed rejected,
and Landlord and Tenant shall attempt to agree upon such Market Rate, using
their best good faith efforts.  If Landlord and Tenant fail to reach agreement
within fifteen (15) days following Tenant’s Review Period (“Outside Agreement
Date”), then each party shall place in a separate sealed envelope their final
proposal as to the Market Rate, and such determination shall be submitted to
arbitration in accordance with subsections (i) through (v) below.

 

(i)                                     Landlord and Tenant shall meet with each
other within five (5) business days after the Outside Agreement Date and
exchange their sealed envelopes and then open such envelopes in each other’s
presence.  If Landlord and Tenant do not

 

2

--------------------------------------------------------------------------------


 

mutually agree upon the Market Rate within one (1) business day of the exchange
and opening of envelopes, then, within ten (10) business days of the exchange
and opening of envelopes, Landlord and Tenant shall agree upon and jointly
appoint a single arbitrator who shall by profession be a real estate broker or
agent who shall have been active over the five (5) year period ending on the
date of such appointment in the leasing of buildings similar to the Premises in
the geographical area of the Premises.  Neither Landlord nor Tenant shall
consult with such broker or agent as to his or her opinion as to the Market Rate
prior to the appointment.  The determination of the arbitrator shall be limited
solely to the issue of whether Landlord’s or Tenant’s submitted Market Rate for
the Premises is the closest to the actual Market Rate for the Premises as
determined by the arbitrator, taking into account the requirements for
determining Market Rate set forth herein.  Such arbitrator may hold such
hearings and require such briefs as the arbitrator, in his or her sole
discretion, determines is necessary.  In addition, Landlord or Tenant may submit
to the arbitrator with a copy to the other party within five (5) business days
after the appointment of the arbitrator any market data and additional
information such party deems relevant to the determination of the Market Rate
(“MR Data”), and the other party may submit a reply in writing within five (5)
business days after receipt of such MR Data.

 

(ii)                                 The arbitrator shall, within thirty (30)
days of his or her appointment, reach a decision as to whether the parties shall
use Landlord’s or Tenant’s submitted Market Rate and shall notify Landlord and
Tenant of such determination.

 

(iii)                               The decision of the arbitrator shall be
final and binding upon Landlord and Tenant.

 

(iv)                              If Landlord and Tenant fail to agree upon and
appoint an arbitrator, then the appointment of the arbitrator shall be made by
the presiding judge of the Superior Court for the county in which the Premises
is located, or, if he or she refuses to act, by any judge having jurisdiction
over the parties.

 

(v)                                 The cost of the arbitration shall be paid by
Landlord and Tenant equally.

 

7.                                      Radiation Cells:  Pursuant to Section
13.1(b) of the original Lease, Tenant has installed four Initial Radiation
Cells, but has not installed the two Additional Radiation Cells referenced in
Section 13.1(b).  The following provision amends Section 13.1(b) as it relates
to the potential installation of the two Additional Radiation Cells referred to
in Section 13.1(b), and provides terms for Tenant to install “Further Additional
Radiation Cells.”

 

A.                                   Tenant may install the two Additional
Radiation Cells provided that (1) they are located in the shaded area on Exhibit
A, which is attached and incorporated in this Amendment; (2) the aggregate
square footage of the two Additional Radiation Cells does not exceed 1800 square
feet; and (3) tenant shall not be obligated to remove the two Additional
Radiation Cells nor to restore the affected area as long as Tenant complies with
(1) and (2) above.  Section 13.1 of the original Lease refers to the location of
the Additional Radiation Cells by reference to a Space Plan attached to the Work
Letter Agreement, but this designation of location is superseded by the above
agreement regarding location of the Additional Radiation Cells within the shaded
area on Exhibit A.  The Additional Radiation Cells shall continue to be subject
to all other terms and provisions set forth in Section 13.1.

 

B.                                     Landlord is willing to approve
installation of “Further Additional Radiation Cells” provided that they are
located in the shaded area on Exhibit A. If Tenant installs Further Additional
Radiation Cells, then Tenant shall be responsible for removing the Further
Additional Radiation Cells and restoring of the area where the Further
Additional Radiation Cells were located upon expiration of the Lease Term or any
extension thereof. If Tenant elects not to remove the Further Additional
Radiation Cells, Tenant shall pay to Landlord the incremental cost of removing
the Further Additional Radiation Cells (“Landlord’s Additional Costs”), provided
that Tenant has not become liable for removal costs of all Radiation Cells as a
consequence of default and/or early termination of the Lease, as provided in
Section 13.1. The Landlord’s Additional Costs shall be determined as follows: 
If Landlord elects to remove all Radiation Cells, Landlord shall obtain a
minimum of two written bids from licensed general contractors for the total cost
of removal of all Radiation Cells and restoration of the affected space to its
condition prior to Tenant’s construction. As a part of their bids, contractors
shall state the amount of the construction cost associated with removal and
restoration of the area of the Further Additional Radiation Cells. Tenant shall
pay landlord the incremental costs as estimated by the lowest contractor’s bid
for the Landlord Additional Costs. Notwithstanding the foregoing, Tenant shall
only be liable to the Landlord for the Landlord’s Additional Costs if the costs
are actually incurred by Landlord and contractor actually performs the work.
Tenant shall pay the Landlord’s Additional Costs to Landlord within ten (10)
days of contractor completing work on the removal of the Further Additional
Radiation Cells.  Notwithstanding anything to the contrary in the Lease,
including Section 7 thereof, Landlord shall not be required to return Tenant’s
unapplied Security Deposit funds unless and until Tenant’s account relating to
removal and restoration incremental costs has been paid in full.  Construction
of Radiation Cells shall be subject to the requirements of Section 13.1(a) of
the Lease applicable to Non-Permitted Improvements, save only that Landlord has
hereby approved the construction of Radiation Cells in principle and will
exercise its right of approval and disapproval solely in regard to satisfying
reasonable construction, insurance, and permitting requirements related to the
construction.  Paragraph 7 of this Amendment shall survive the expiration or
earlier termination of this Lease.

 

C.

 

3

--------------------------------------------------------------------------------


 

8.                                                              Continuing
Obligation:  Except as expressly set forth in this Amendment, all terms and
conditions of the Lease remain in full force and effect, and all terms and
conditions of the Lease are incorporated herein as though set forth at length. 
However, any and all provisions set forth in the Lease pursuant to which the
Landlord was to construct any improvements to the Premises or to grant any free
rent or rent concessions, are hereby deleted.  Tenant agrees to accept the
Premises “AS-IS”, with all faults as of the execution of this Amendment, as well
as on the first day of the Option Term and the Extension Term

 

9.                                                              Effect of
Amendment:  This Amendment modifies the Lease.  In the event of any conflict or
discrepancy between the Lease and/or any other previous documents between the
parties and the provisions of this Amendment, then the provisions of this
Amendment shall control.  Except as modified herein, the Lease shall remain in
full force and effect.

 

10.                                                       Authority:  Each
individual executing this Amendment on behalf of Tenant represents and warrants
that he or she is duly authorized to and does execute and deliver this Amendment
pursuant to express authority from Tenant pursuant to and in accordance with the
By-Laws and the other organic documents of the corporation.

 

11.                                                       Brokerage
Commissions:  Kidder Mathews has acted as real estate broker solely on behalf of
Tenant.  Landlord will pay Kidder Mathews a commission on this transaction
pursuant to the separate written agreement between Landlord and said broker. 
Other than this relationship, neither party has been represented by a real
estate broker in regard to the transaction represented by this Amendment, and no
brokerage commissions or finder’s fees are due in regard to the transaction. 
Tenant will hold Landlord harmless and indemnify Landlord against any claim,
loss, or damage, including reasonable attorney’s fees, in regard to a brokerage
commission or finder’s fee claim by a broker or finder under contract with or
working with Tenant.  Landlord will hold Tenant harmless and indemnify Tenant
against any claim, loss, or damage, including reasonable attorney’s fees, in
regard to a brokerage commission or finder’s fee claim by a broker or finder
under contract with or working with Landlord.

 

12.                                                       Entire Agreement:  The
Lease, as modified by this Amendment, constitutes and contains the entire
agreement between the parties in regard to the real property leased pursuant to
the Lease, and there are no binding agreements or representations between the
parties except as expressed herein.  Tenant acknowledges that neither Landlord
nor Landlord’s Agents have made any legally binding representations or
warranties as to any matter except for such matters which are expressly set
forth herein, including any representations or warranties relating to the
condition of the Premises or the improvements thereto or the suitability of the
Premises or the Project for Tenant’s business.

 

 

LANDLORD

 

TENANT

 

 

 

OAW Orleans 1310, LLC, a Delaware limited liability company

 

Accuray Incorporated, a California corporation

 

 

 

 

By:

OAW Orleans, LLC, a Delaware limited liability company

 

 

 

By:

/s/ Alaleh Nouri

 

 

 

 

 

By:

OA Orleans Investor, LLC, a Delaware limited liability company, its Manager

 

 

 

13 April 2011

 

 

 

 

Alaleh Nouri, VP Associate General Counsel

By:

Orchard AEW Fund I, LLC, a Delaware limited liability company, its Manager

 

 

 

 

By:

/s/ Robert Ragusa

 

 

 

 

 

By:

Orchard A Investor, LLC, a California limited liability company, its Operating
Member

 

4/14/11

 

 

Robert Ragusa, SVP Global Operations

 

 

 

 

By:

/s/ Michael J. Biggar

 

Dated:  April 12, 2011

 

Michael J. Biggar, Manager

 

 

 

 

 

 

Dated:

April 12, 2011

 

 

 

4

--------------------------------------------------------------------------------
